Opinion issued August 28, 2018




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-18-00589-CR
                            ———————————
                      IN RE KRISTIAN WELCH, Relator



              Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

       Relator, Kristian Welch, has filed a petition for writ of mandamus, seeking an

order compelling the trial court to set a hearing on her motion to proceed pro se in

the trial court.1




1
       The underlying case is State of Texas v. Kristian Welch, cause number 1542294,
       pending in the 184th District Court of Harris County, Texas, the Honorable Jan
       Krocker presiding.
      We deny relator’s petition for writ of mandamus. See TEX. R. APP. P.

52.8(a).

                                    PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.




                                        2